Leon Ehrlich, Deputy Attorney General, and Thomas D. McBride, Attorney General,
Your office requested our opinion as to the necessity for holding conferences under the Act of November 30, 1955, P. L. 756, 52 PS §§2101 to 2504, on the question of oil or gas well locations when the particular coal area involved is one in which the coal has either not been mined or mapped.
The act, known as the Gas Operations, Well-Drilling, Petroleum and Coal Mining Act,1 is designed, among other things to resolve conflicts arising between coal operators and well operators where the physical location of the well impinges upon the physical location of the mine and vice versa. One of the methods of resolving these conflicts is the conference procedure whereby interested parties and the Oil and Gas Division of the Department of Mines and Mineral Industries meet and attempt to work out the problems through mutual agreement.
Section 201 (a) of the act, 52 PS §2201 (a), requires a well operator who is about to drill a well passing through a “workable coal seam” to furnish information and to submit a map showing the proposed location of the well. The Oil and Gas Division is to send a copy of this map to any coal owner, lessee and operator who has the right under section 202(a) to object and who has mapped the affected coal seams. Under section *612202(a) of the act, 52 PS §2202(a), an affected coal owner or operator has the right to object to the location of the well if the well, when drilled, would penetrate within the outside coal boundaries of any “operating coal mine” 2 or of any unoperated, but projected and mapped, coal mine or within 1,000 feet of such boundaries and if the well would interfere with or endanger such mine in the opinion of the mine operator or owner. If objections are filed, the Oil and Gas Division must call a conference as provided by section 202(6) of the act, 52 PS §2202(6), to determine a suitable well location.
A number of specific sections in addition to section 202(b) require the calling of a conference; these deal with a coal operator’s approaching a gas or oil well,3 the use of alternative methods or material,4 the furnishing of information concerning gas storage reservoirs,5 reconditioning gas and oil wells,6 retreat work and the inactivating and reactivating of wells 7 and testing situations.8 Moreover, section 502(a), 52 PS §2502(a), generally allows invocation of the conference procedure where any matter arises under the act in order to resolve it by mutual agreement. Thus, *613problems may arise in a variety of circumstances which would result in the calling of a conference.
Therefore, whether a request for a conference must be honored depends on whether the application for a conference sets out a problem dealing with one of the sections of the act specifically providing for a conference or whether it spells out a matter covered in other portions of the act. Such a request should set forth the problem about which there is controversy so that the Division may determine whether the problem actually comes within the purview of or arises under any section of the act and if well location is involved, the request should note the specific facts upon which it is based.
Therefore, we are of the opinion, and you are accordingly advised that pursuant to the provisions of the Act of November 30, 1955, P. L. 756, you must honor requests for conferences concerning proposed well locations whenever the request sets forth the points listed below:
1. If the request involves an operating or projected mine:
(a) that the area in question contains an operating mine or a projected mine;
(b) that the well, when drilled, will penetrate within the outside coal boundaries of any operating coal mine or projected mine or within 1,000 feet beyond such boundaries ;
(c) that the well or pillar of coal around the well will unduly interfere with or endanger such mine.
2. If the request involves an unmined and unmapped coal area;
(a) that the area in question is unmined and unmapped;
(b) that the well, when drilled, will involve a matter arising under the act;
(c) the specific matter involved.

 Act of November 30, 1955, P. L. 756, sec. 101, 52 PS §2101.


 “Operating coal mine” means (i) a coal mine which is producing coal or has been in production of coal at any time during the 12 months immediately preceding the date its status is put in question under this act and any worked out or abandoned coal mine connected underground with or contiguous to such operating coal mine as herein defined, and (ii) any coal mine to be established or reestablished as an operating coal mine in the future pursuant to subsection (c) of section 303 of this act.


 Section 203, 52 PS §2203.


 Section 207(6), 52 PS §2207(6).


 Section 304(c), 52 PS §2304(c).


 Section 304(/), 52 PS §2304 (/).


 Section 304 (j), 52 PS §2804 (j).


 Section 304 (k), 52 PS §2304 (k).